NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                  ELIZABETH ANN CICOGNI, Petitioner.

                         No. 1 CA-CR 16-0568 PRPC
                             FILED 6-29-2017


    Petition for Review from the Superior Court in Maricopa County
                           No. CR 00-004812
                 The Honorable Teresa A. Sanders, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Diane M. Meloche
Counsel for Respondent

Elizabeth Ann Cicogni, Goodyear
Petitioner
                            STATE v. CICOGNI
                            Decision of the Court



                      MEMORANDUM DECISION

Judge Lawrence F. Winthrop delivered the decision of the Court, in which
Presiding Judge Samuel A. Thumma and Judge James P. Beene joined.


W I N T H R O P, Judge:

¶1           Elizabeth Ann Cicogni seeks review of the superior court’s
order summarily dismissing her successive and untimely notice of post-
conviction relief filed pursuant to Rule 32, Ariz. R. Crim. P. For the
following reasons, we grant review but deny relief.

¶2             A jury convicted Cicogni of second degree murder and child
abuse. This court affirmed the convictions and sentences on direct appeal.
State v. Cicogni, 1 CA-CR 01-0634 (Ariz. App. July 18, 2002) (mem. decision).

¶3             In July 2016, Cicogni filed her third notice of post-conviction
relief. She claimed to have newly discovered evidence supporting her claim
that previous post-conviction relief counsel was ineffective. Noting that
Cicogni had “no cognizable claim against prior Rule 32 counsel in [a]
proceeding that is not of right,” see State v. Mata, 185 Ariz. 319, 336-37, 916
P.2d 1035, 1052-53 (1996), the superior court summarily dismissed the
notice of post-conviction relief. This petition for review followed.

¶4            Absent an abuse of discretion or error of law, this court will
not disturb the superior court’s ruling on a petition for post-conviction
relief. See State v. Gutierrez, 229 Ariz. 573, 577, ¶ 19, 278 P.3d 1276, 1280
(2012). Cicogni has not shown an abuse of discretion or error of law.

¶5            Although not raised below, and in apparent response to the
superior court’s findings, Cicogni cites Martinez v. Ryan, 566 U.S. 1 (2012),
and argues that her claim is cognizable based on this “change of law.”
However, as we explained in State v. Escareno-Meraz, Martinez does not
apply to Arizona post-conviction proceedings. 232 Ariz. 586, 587, ¶¶ 4-6,
307 P.3d 1013, 1014 (App. 2013). Non-pleading defendants like Cicogni
“have no constitutional right to counsel in post-conviction proceedings,”
and her claim is therefore not cognizable under Rule 32. Id. at ¶ 4.
Furthermore, because Cicogni has no constitutional right to effective
assistance of post-conviction relief counsel, her newly discovered evidence
claim is not colorable–even if true, the claim would not entitle her to relief.



                                      2
                 STATE v. CICOGNI
                 Decision of the Court

¶6   Accordingly, although we grant review, we deny relief.




                  AMY M. WOOD • Clerk of the Court
                  FILED: AA




                              3